Citation Nr: 1027831	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active duty from January 30, 2003 to 
December 28, 2003.  He served in the National Guard from July 1, 
2001 to July 3, 2007 and had periods of active duty for training 
and inactive duty for training, including a period of active duty 
for training from July 1, 2002 to October 19, 2002.  

This issue comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In that decision, the RO denied claims for service 
connection for anxiety and depression.  

In March 2010, the Veteran testified before the undersigned at a 
Board hearing.  A copy of the transcript has been associated with 
the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

In his November 2008 notice of disagreement, the Veteran 
contended that his anxiety and depression, if it did pre-exist 
his service, was definitely aggravated.  He also described 
eventually being suicidal while on active duty in the military 
and seeking help.  

A February 2001 pre-enlistment examination shows the Veteran 
reported using marijuana one time and having no other substance 
abuse or mental health issues.  During the period of active duty 
for training from July 1, 2002 to October 19, 2002), it was 
discovered the Veteran had allergies and began taking medication.  
No psychiatric problems were indicated by service treatment 
records.  

During the Veteran's period of active duty service (January 30, 
2003 to December 28, 2003), he reported on a January 2003 annual 
medical certificate that he had no medical problems.  Private 
medical records from July 28, 2003 to September 3, 2003 show that 
he received treatment for suicidal ideation and polysubstance 
abuse (he tested positive for cocaine).  

The private records from the suicidal episode include a July 28, 
2003 psychiatric evaluation where the Veteran reported abusing 
drugs since his early teenage years.  He said he had been on 
Celexa for six months.  He had only taken it sporadically since 
November 2002.  The July to August 2003 Lakeview hospital 
discharge summary shows the Veteran was admitted for inpatient 
detoxification.  He reported an extensive past of self-mutilation 
as a teenager as well as abusing multiple drugs for several 
years.  The diagnoses at discharge were: cocaine dependence, 
recurrent major depression (severe without psychotic features), 
and anxiety disorder not otherwise specified.  He finished 
treatment September 3, 2003 at Ogden Regional Medical Center; his 
discharge diagnoses were dependency and withdrawal of cocaine, 
ethanol, heroin, and cannabis.  

On the Veteran's December 2003 post deployment form, he reported 
very good health, with no medical problems.  He did not reference 
the private treatment for the suicidal episode and drug 
treatment.  His April and November 2004 annual medical 
certificates were similarly unrevealing.  

A February to July 2005 medication history from Dr. Bateman 
starts with prescription for Lortab, which was to be taken as 
needed for pain, in February 2005.  The same month, he was also 
prescribed diazepam, also as needed.  This prescription continued 
until January 2007.  

The Veteran also had a brief period of service from September 25, 
2005 to November 1, 2005, he reported good health on a September 
2005 pre-deployment form and on an October 2005 post deployment 
form.  

In a May 2006 annual medical certificate, the Veteran stated he 
was currently taking diazepam for his anxiety.  It was noted that 
the Veteran required further examination as there was no current 
physical on file.  He was considered unfit for National Guard 
service.  In a November 2006 report of medical examination, the 
Veteran reported having had excessive drug use (cocaine), anxiety 
and depression.  The clinician's comments essentially recount 
what happened from July to September 2003, as stated above.  The 
clinician did not have access to the Veteran's medical records at 
the time he gave this report (and it appears the 2003 private 
treatment records were not in his treatment file anyway).  A 
medical board was recommended.  

A January to March 2007 medical record of action regarding the 
Veteran shows that in February 2007 (no year is actually listed, 
but it is clear from context of other records the year was 2007) 
the Veteran requested trying to get "medically boarded out" of 
the National Guard.  He was told several days later that this was 
not possible at the time; the Veteran needed to provide more 
medical information and then schedule an appointment for the 
information to be reviewed.  In March he called and said he had 
the information, but a later notation stated he still needed to 
obtain it.  An April 2007 profile notation showed he was to 
perform no military drills or performance until his MMRB 
(MOS/Medical Retention Board).  No MMRB record is currently in 
the file, however, a July 2007 National Guard separation document 
(located on the right flap of the file) states that the Veteran 
was separated because he was medically unfit for retention.  

The Veteran began to receive VA treatment in February 2008.  A 
December 2008 letter from Dr. Martineau showed that the Veteran 
had been diagnosed with major depressive disorder.  He opined 
that after reviewing military and medical records, there was 
greater than a 50 percent likelihood that the severity of 
depressive and anxiety symptoms were directly related to service.  

A January 2009 statement from Sergeant K.T.H., the Veteran's 
roommate, relates that he reported the Veteran's behavior to 
superiors in 2003.  "After noticing what I thought to be a 
problem, I informed my squad leader about [the Veteran] and 
informed him that he needs some help or talked to other than 
myself (sic)."  In July or August 2003, K.T.H. stated he was 
informed that the Veteran was admitted to a suicide clinic.  
"Our current commander told me behind closed doors that he was 
aware of the situations that I had addressed with my squad leader 
and that before this point he didn't have any reason to think 
[the Veteran] was in need of help."  

The Veteran received a VA examination in February 2009.  The 
Veteran's history and relevant information in the claims file 
were summarized by the examiner.  The Veteran was interviewed and 
essentially stated that his childhood was normal and that his 
substance abuse started in the military while he was on active 
duty after receiving punishment for failing a physical training 
test.  The diagnosis was nonpsychotic major depressive disorder 
and generalized anxiety disorder.  He had a history of 
polysubstance abuse and dependence in remission.  

The examiner noted that the Veteran was a poor historian and 
cited the conflicting histories in the file that the Veteran had 
given other clinicians.  The examiner noted the Veteran minimized 
pre-military mental health problems at the examination.  As a 
result, the examiner first stated that any opinion regarding the 
etiology of the Veteran's major depressive disorder and 
generalized anxiety disorder would be speculative.  Then the 
examiner stated that his current mental disorder was less likely 
than not (less than 50-50 probability) aggravated or caused by 
his military service.  Next, the examiner stated an opinion would 
be speculative because the pre-military report was inconsistent.  
It was added that if this could be resolved, the examiner's 
opinion could be reconsidered.  

In a June 2009 statement, the Veteran responded to the VA 
examiner's report by saying he answered all questions to the best 
of his knowledge.  He asserted that some of his medications 
caused long-term memory loss.  

At a March 2010 board hearing, the Veteran stated he was first 
prescribed Celexa through a private doctor at "ISD" 
(Transcript, p 10-11).  Then the Veteran stated that in between 
periods of service, a private doctor from Intermountain Health 
Care prescribed Celexa (Transcript, p 19).  When asked why the 
doctor prescribed it and how the Veteran came to be treated for 
mental health, the Veteran admitted his depression was a pre-
existing condition.  "... I already knew that I had depression, I 
guess and was there to be seen and talk to the doctor about it" 
(Transcript, p 21).  He also stated that during high school (he 
graduated in 2002) a doctor that lived in his neighborhood put 
him on Celexa (Transcript, p 24).  The Veteran related he had a 
medical board when he was discharged for anxiety/depression and 
that it likely took place in summer 2007 (Transcript, p 23.)  

This case involves the presumptions of soundness and aggravation.  
Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease (1) 
existed before acceptance and enrollment and (2) was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009) (italics and numeric designation 
added).  

The reason the February 2009 examiner stated an opinion would be 
speculative was because the pre-military reports of the Veteran's 
mental health history were inconsistent.  The examiner said if 
this could be resolved than the opinion could be reconsidered.  
The Board interprets this statement as a request for further 
information, some of which has already been obtained (as shown by 
the March 2010 hearing where the Veteran clarified he was 
prescribed Celexa in high school).  Also, the examiner did not 
see that the Veteran was actually medically unfit for retention 
(shown by a July 2007 National Guard discharge document).  

In addition to the new information was put forth at the March 
2010 hearing, there are indicators that other sources may be 
obtained to clarify the etiology and history of the Veteran's 
mental health.  Personnel records are not associated with file 
and should be obtained.  Also, attempts should be made to locate 
a 2007 MMRB or MOS/Medical Retention Board record.  With 
cooperation from the Veteran, records from Dr. Bateman, 
Intermountain Health Care, and the Veteran's private doctor from 
high school (before or in 2002) should be requested.  Finally, 
any new relevant information should be highlighted and the claims 
file (along with this remand) should be returned to the February 
2009 VA examiner for a new opinion.  If that examiner is 
unavailable, the Veteran should be given a new VA examination.  

Accordingly, the case is REMANDED for the following action: 

1. An attempt should be made to determine 
whether the Veteran was on active duty, 
active duty for training or inactive duty for 
training during his period of service from 
25, 2005 to November 1, 2005.  Request the 
Veteran's personnel records his National 
Guard Unit or another the appropriate entity.  
A negative reply should be documented in the 
file.  

2. If a 2007 MMRB or MOS/Medical Retention 
Board record is not in the Veteran's 
personnel records, exhaust efforts to locate 
this record.  A negative reply should be 
documented in the claims folder.  

3. Request records from Dr. Bateman, 
Intermountain Health Care, and the Veteran's 
private doctor from high school (before or in 
2002) with any necessary assistance from the 
Veteran.  Since this involves the initial 
prescription of Celexa (an anti-depressant), 
it is critical evidence.  If the Veteran does 
not cooperate within one year of the request, 
his claim could be considered abandoned.  See 
38 C.F.R. § 3.158 (2009).  

4. If the claim is not abandoned, return the 
claims file to the February 2009 VA examiner, 
if available.  If this examiner is not 
available, schedule the Veteran for a new VA 
examination to determine the etiology of the 
Veteran's currently diagnosed major 
depressive disorder and generalized anxiety 
disorder.  The Veteran's entire claims file 
and a copy of this remand should be made 
available to the examiner for review.  

For each psychiatric disability diagnosed, 
the examiner should offer an opinion on the 
following: 

(A)  Is it obvious that the Veteran's 
psychiatric disability pre-existed his entry 
into active duty service (active duty service 
periods include July 1, 2002 to October 19, 
2002; January 30, 2003 to December 28, 2003; 
and September 25, 2005 to November 1, 2005)?  

(B)  If the answer to (A) is yes, did the 
Veteran's preexisting psychiatric disability 
undergo an increase in severity beyond its 
natural progress during his active duty 
service?  

(C)  If the answer to (A) is no, is the 
Veteran's psychiatric disability likely, 
unlikely, or at least as likely as not 
related to active duty service?

The examiner should reference the following: 
*	Private medical records from July 28, 
2003 to September 3, 2003;
*	a July 2007 National Guard discharge 
document showing the Veteran was 
medically unfit for retention;
*	a December 2008 letter from Dr. 
Martineau;
*	a January 2009 statement from K.T.H.; 
and
*	the February 2009 VA examination report.  

The rationale for all opinions should be 
provided.  If the examiner cannot determine 
the etiology of a psychiatric disability 
without resorting to speculation, the 
examiner should explain the reason for this 
statement.  

5. Re-adjudicate the Veteran's claim for 
service connection for a psychiatric 
disability.  If the benefits sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue currently 
on appeal, as well as a summary of the 
evidence received since the issuance of the 
most recent supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

